DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature “wherein the BiSbE alloy layer further comprises the one or more dopant element lamellae layers at a top edge of the BiSbE alloy layer” of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 4 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “about 0.5 atomic % to about 15 atomic %” of the claim has been rendered indefinite by the use of the term “about”. 
The term “about” in claim 6 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would The limitation “about 20 Å to about 200 Å” of the claim has been rendered indefinite by the use of the term “about”. 
The term “about” in claim 22 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “about 14 Å” of the claim has been rendered indefinite by the use of the term “about”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Le (US 2021/0249038).
Regarding claim 1, Le discloses, in FIG. 1 and in related text, a spin-orbit torque (SOT) device, comprising: 
a substrate (1); and a bismuth antimony dopant element (BiSbE) alloy layer (12, 10) over the substrate, the BiSbE alloy layer having a (012) orientation, the BiSbE alloy layer comprising, bismuth; antimony (in 20); and a dopant element (in 10) comprising a 
Regarding claim 2, Le discloses wherein the dopant element (in 10) is the metallic dopant element selected from a group consisting Ni, Co, Fe, CoFe, NiFe, NiCo, NiCu, CoCu, NiAg, CuAg, Cu, Al, Zn, Ag, Ga, In, and combinations thereof (see Le, [0026]-[0028]).
Regarding claim 3, wherein the dopant element (in 10) is the non-metallic dopant element is selected from a group consisting Si, P, Ge, and combinations thereof (see Le, [0026]-[0028]).
Regarding claim 6, Le discloses wherein the BiSbE alloy layer (20, 10) is formed to a thickness from about 20 Å to about 200 Å (see Le, [0032], [0034]).
Regarding claim 7, Le discloses a SOT MRAM device, comprising the SOT device of claim 1, wherein the BiSbE alloy layer (20, 10) is a spin orbit material electrode proximate to a free perpendicular magnetic anisotropy ferromagnetic layer (570) (see Le, FIG. 5A, [0022], [0049], [0053]).
Regarding claim 8, Le discloses a SOT-based energy-assisted magnetic recording (EAMR) write heads, comprising the SOT device of claim 1, wherein the BiSbE alloy layer is proximate to a spin-torque layer (220) (see Le, FIG. 5B, [0048], [0052]).
Claims 9-12, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Le (US 2021/0249038).
Regarding claim 9, Le discloses, in FIG. 1 and in related text, a spin-orbit torque (SOT) device, comprising: 

a BiSb lamellae layer (20); and 
one or more dopant element lamellae layers (10), each of the dopant element lamellae layers comprising a material selected from a group a non-metallic dopant element, a metallic dopant element, and combinations thereof (see Le, [0024]-[0028]).
Le does not explicitly disclose a plurality of BiSb lamellae layers.
Le discloses the BiSb layer (20) has a thickness 20 nm (see Le, [0034]). Since BiSb has a lattice constant in the range of 1 nm (see, for example, James Ralph Teague, X-ray and Mössbauer spectroscopy studies of the silicon antimony and bismuth-antimony alloys, 1971, Doctoral Dissertations, UNIVERSITY OF MISSOURI-ROLLA, page 114), that is, the BiSb layer in Le has multiple BiSb momolayers, Le inherently discloses a plurality of BiSb lamellae layers. 
Regarding claim 10, Le discloses wherein each of the dopant element lamellae layers (10) comprises the metallic dopant element selected from a group consisting Ni, Co, Fe, CoFe, NiFe, NiCo, NiCu, CoCu, NiAg, CuAg, Cu, Al, Zn, Ag, Ga, In, and combinations thereof (see Le, [0026]-[0028]).
Regarding claim 11, Le discloses wherein each of the dopant element lamellae layers (10) comprises the non-metallic dopant element selected from a group consisting Si, P, Ge, and combinations thereof (see Le, [0026]-[0028]).
Regarding claim 12, Le discloses wherein the BiSbE alloy layer comprises the one or more dopant element lamellae layers (10) at a bottom edge of the BiSbE alloy layer (20, 10) (see Le, FIG. 1).
Regarding claim 14, Le discloses wherein the BiSbE alloy layer further comprises the one or more dopant element lamellae layers modulated in the BiSbE alloy layer (see Le, [0027]: growth of layer 16 is facilitated by layer 14). 
Regarding claim 16, Le discloses a SOT MRAM device, comprising the SOT device of claim 9, wherein the BiSbE alloy layer (20, 10) is a spin orbit material electrode proximate to a free perpendicular magnetic anisotropy ferromagnetic layer (570) (see Le, FIG. 5A, [0022], [0049], [0053]).
Regarding claim 17, Le discloses a SOT-based energy-assisted magnetic recording (EAMR) write heads, comprising the SOT device of claim 9, wherein the BiSbE alloy layer is proximate to a spin-torque layer (220) (see Le, FIG. 5B, [0048], [0052]).
Claims 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Le (US 2021/0249038).
Regarding claim 18, Le discloses, in FIG. 5A and in related text, a magnetoresistive random access memory (MRAM) device, comprising: 
a bismuth antimony dopant element (BiSbE) alloy layer (20, 10), the BiSbE alloy layer having a (012) orientation, the BiSbE alloy layer comprising, 
bismuth; antimony (in 20); and 

a perpendicular magnetic anisotropy (PMA) ferromagnetic layer (570) (see Le, [0024]-[0028], [0053].
Regarding claim 19, Le discloses wherein the BiSbE alloy layer comprises: a BiSb lamellae layer (20) comprising the bismuth and the antimony; and one or more metallic dopant element lamellae layers (10) comprising the metallic dopant element (see Le, [0024]-[0028]).
Le does not a plurality of BiSb lamellae layers.
Le discloses the BiSb layer (20) has a thickness 20 nm (see Le, [0034]). Since BiSb has a lattice constant in the range of 1 nm (see, for example, James Ralph Teague, X-ray and Mössbauer spectroscopy studies of the silicon antimony and bismuth-antimony alloys, 1971, Doctoral Dissertations, UNIVERSITY OF MISSOURI-ROLLA, page 114), that is, the BiSb layer in Le has multiple BiSb momolayers, Le inherently discloses a plurality of BiSb lamellae layers.
Regarding claim 20, Le discloses wherein the BiSbE alloy layer comprises the one or more metallic dopant element lamellae layers (10) at least at a bottom edge of the BiSbE alloy layer (20, 10) (see Le, FIG. 5).
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pham (US 2020/0279992).
Regarding claim 1, Pham discloses, in FIG. 2C and in related text, a spin-orbit torque (SOT) device, comprising: 
0.7Sb0.3 layer and MnGa layer) over the substrate, the BiSbE alloy layer having a (012) orientation, the BiSbE alloy layer comprising, bismuth; antimony (in Bi0.7Sb0.3 layer); and a dopant element (in MnGa layer) comprising a material selected from a group consisting of a non-metallic dopant element, a metallic dopant element, and combinations thereof (see Pham, [0044]-[0045]).
Regarding claim 6, Pham discloses wherein the BiSbE alloy layer (Bi0.7Sb0.3 layer and MnGa layer) o is formed to a thickness from about 20 Å to about 200 Å (see Pham, FIG. 2C).
Claims 9 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pham (US 2020/0279992).
Regarding claim 9, Pham discloses, in FIG. 2C and in related text, a spin-orbit torque (SOT) device, comprising: 
a substrate (GaAs layer); and a bismuth antimony dopant element (BiSbE) alloy layer (Bi0.7Sb0.3 layer and MnGa layer) over the substrate, the BiSbE alloy layer having a (012) orientation, the BiSbE alloy layer comprising, a BiSb lamellae layer (Bi0.7Sb0.3 layer); and one or more dopant element lamellae layers (MnGa layer), each of the dopant element lamellae layers comprising a material selected from a group a non-metallic dopant element, a metallic dopant element, and combinations thereof (see Pham, [0044]-[0045]).
Pham does not explicitly disclose a plurality of BiSb lamellae layers.
Pham discloses the BiSb layer has a thickness 20 nm (see Pham, FIG. 2C). Since BiSb has a lattice constant in the range of 1 nm (see, for example, James Ralph 
Regarding claim 12, Pham discloses wherein the BiSbE alloy layer (Bi0.7Sb0.3 layer and MnGa layer) comprises the one or more dopant element lamellae layers (MnGa layer) at a bottom edge of the BiSbE alloy layer (see Pham, FIG. 2C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Flatté (US 2017/0288666) in view of Walker (Walker et al., Composition-dependent structural transition in epitaxial Bi1−xSbx thin films on Si(111), PHYSICAL REVIEW MATERIALS 3, 064201 (2019)).
Regarding claim 1, Flatté discloses, in FIG. 1 and in related text, a spin-orbit torque (SOT) device, comprising: 
a substrate (101); and a bismuth antimony dopant element (BiSbE) alloy layer (102) over the substrate, the BiSbE alloy layer comprising, bismuth; antimony; and a dopant element (103) comprising a material selected from a group consisting of a non-metallic dopant element, a metallic dopant element, and combinations thereof (see Flatté, [0010]-[0011]).
Flatté does not explicitly disclose the BiSbE alloy layer having a (012) orientation.

Flatté and Walker are analogous art because they both are directed to topological insulators and one of ordinary skill in the art would have had a reasonable expectation of success to modify Flatté with the features of Walker because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Flatté to include the BiSbE alloy layer having a (012) orientation, as taught by Walker, in order to reduce surface-state transport and provide large area growth for practical applications (see Walker, Abstract). 
Regarding claim 2, Flatté in view of Walker teaches the device of claim 1.
Flatté discloses wherein the dopant element (103) is the metallic dopant element selected from a group consisting Ni, Co, Fe, CoFe, NiFe, NiCo, NiCu, CoCu, NiAg, CuAg, Cu, Al, Zn, Ag, Ga, In, and combinations thereof (see Flatté, [0011]).
Regarding claim 4, Flatté in view of Walker teaches the device of claim 1.
Flatté discloses wherein the BiSbE alloy layer comprises the dopant element greater than 0 atomic % (see Flatté, [0011]).
Flatté does not explicitly disclose a range from about 0.5 atomic % to about 15 atomic %.
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also, MPEP § 2144.05.
Regarding claim 5, Flatté in view of Walker teaches the device of claim 1.
Walker teaches wherein the bismuth-antimony alloy comprises Bi1-xSbx wherein x is 0.05 < x < 0.22 (see Walker, Introduction). Thus Walker teaches wherein the BiSbE alloy layer comprises Bi1-xSbxE wherein x is 0.05 < x < 0.22, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 6, Flatté in view of Walker teaches the device of claim 1.
Walker teaches wherein the bismuth-antimony alloy is formed to a thickness greater than 4 nm (see Walker, Introduction). Thus Walker teaches wherein the BiSbE alloy layer is formed to a thickness from about 20 Å to about 200 Å, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 8, Flatté discloses, in FIGS.  1 and 2A, and in related text, a SOT MRAM device, comprising 
a spin-orbit torque (SOT) device, comprising: a substrate (101 in FIG. 1); and a bismuth antimony dopant element (BiSbE) alloy layer (102 in FIG. 1, 202 in FIG. 2A) over the substrate, the BiSbE alloy layer comprising, bismuth; antimony; and a dopant element (103) comprising a material selected from a group consisting of a non-metallic dopant element, a metallic dopant element, and combinations thereof, wherein the BiSbE alloy layer is proximate to a spin-torque layer (201 in FIG. 2A) (see Flatté, [0010]-[0011], [0015]).

Walker teaches Bismuth-antimony alloy having a (012) orientation (see Walker, Abstract). Thus Walker teaches the BiSbE alloy layer having a (012) orientation.
Flatté and Walker are analogous art because they both are directed to topological insulators and one of ordinary skill in the art would have had a reasonable expectation of success to modify Flatté with the features of Walker because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Flatté to include the BiSbE alloy layer having a (012) orientation, as taught by Walker, in order to reduce surface-state transport and provide large area growth for practical applications (see Walker, Abstract).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Khvalkovskiy (US 2015/0041934) in view of Walker (Walker et al., Composition-dependent structural transition in epitaxial Bi1−xSbx thin films on Si(111), PHYSICAL REVIEW MATERIALS 3, 064201 (2019)) and Flatté (US 2017/0288666).
Regarding claim 7, Khvalkovskiy discloses, in FIG. 2 and in related text, a SOT MRAM device, comprising 
a spin-orbit torque (SOT) device (50), comprising: 
a substrate; and a bismuth antimony (BiSb) alloy layer (72) over the substrate, the BiSb alloy layer having an orientation, the BiSb alloy layer comprising, bismuth; antimony; wherein the BiSb alloy layer is a spin orbit material electrode proximate to a free perpendicular magnetic anisotropy ferromagnetic layer (62) (see Khvalkovskiy, [0029], [0030]-[0032], [0039]).

Walker teaches a (012) orientation (see Walker, Abstract).
Khvalkovskiy and Walker are analogous art because they both are directed to bismuth antimony alloy layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Khvalkovskiy with the features of Walker because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Khvalkovskiy to include a (012) orientation, as taught by Walker, in order to reduce surface-state transport of bismuth antimony alloy and provide for practical applications (see Walker, Abstract).
Khvalkovskiy does not explicitly disclose a bismuth antimony dopant element (BiSbE) alloy; a dopant element comprising a material selected from a group consisting of a non-metallic dopant element, a metallic dopant element, and combinations thereof.
Flatté teaches a bismuth antimony dopant element (BiSbE) alloy (102); a dopant element (103) comprising a material selected from a group consisting of a non-metallic dopant element, a metallic dopant element, and combinations thereof (see Flatté, FIG. 1, [0010]-[0011]).
Khvalkovskiy and Flatté are analogous art because they both are directed to bismuth antimony alloy layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Khvalkovskiy with the features of Flatté because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Khvalkovskiy to include a bismuth .
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khvalkovskiy (US 2015/0041934) in view of Pham (US 2020/0279992).
Regarding claim 16, Khvalkovskiy discloses, in FIG. 2 and in related text, a SOT MRAM device, comprising 
a spin-orbit torque (SOT) device (50), comprising: a substrate; and a bismuth antimony (BiSb) alloy layer (72) over the substrate, wherein the BiSb alloy layer is a spin orbit material electrode proximate to a free perpendicular magnetic anisotropy ferromagnetic layer (62) (see Khvalkovskiy, [0029], [0030]-[0032], [0039]).
Khvalkovskiy does not explicitly disclose a bismuth antimony dopant element (BiSbE) alloy layer, the BiSbE alloy layer having a (012) orientation, the BiSbE alloy layer comprising, a plurality of BiSb lamellae layers; and one or more dopant element lamellae layers, each of the dopant element lamellae layers comprising a material selected from a group a non-metallic dopant element, a metallic dopant element, and combinations thereof.
Pham teaches a bismuth antimony dopant element (BiSbE) alloy layer (Bi0.7Sb0.3 layer and MnGa layer), the BiSbE alloy layer having a (012) orientation, the BiSbE alloy layer comprising, a BiSb lamellae layer (Bi0.7Sb0.3 layer); and one or more dopant element lamellae layers (MnGa layer), each of the dopant element lamellae layers 
Pham does not explicitly teach a plurality of BiSb lamellae layers.
Pham teaches the BiSb layer has a thickness 20 nm (see Pham, FIG. 2C). Since BiSb has a lattice constant in the range of 1 nm (see, for example, James Ralph Teague, X-ray and Mössbauer spectroscopy studies of the silicon antimony and bismuth-antimony alloys, 1971, Doctoral Dissertations, UNIVERSITY OF MISSOURI-ROLLA, page 114), that is, the BiSb layer in Pham has multiple BiSb momolayers, Pham inherently teaches a plurality of BiSb lamellae layers.
Khvalkovskiy and Pham are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Khvalkovskiy with the features of Pham because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Khvalkovskiy to include a bismuth antimony dopant element (BiSbE) alloy layer, the BiSbE alloy layer having a (012) orientation, the BiSbE alloy layer comprising, a plurality of BiSb lamellae layers; and one or more dopant element lamellae layers, each of the dopant element lamellae layers comprising a material selected from a group a non-metallic dopant element, a metallic dopant element, and combinations thereof, as taught by Pham, in order to generate a very large spin Hall effect (see Pham, [0049]).
Regarding claim 17, Khvalkovskiy discloses, in FIG. 2 and in related text, a SOT-based energy-assisted magnetic recording (EAMR) write heads, comprising 

Khvalkovskiy does not explicitly disclose a bismuth antimony dopant element (BiSbE) alloy layer; the BiSbE alloy layer having a (012) orientation, the BiSbE alloy layer comprising, a plurality of BiSb lamellae layers; and one or more dopant element lamellae layers, each of the dopant element lamellae layers comprising a material selected from a group a non-metallic dopant element, a metallic dopant element, and combinations thereof.
Pham teaches a bismuth antimony dopant element (BiSbE) alloy layer (Bi0.7Sb0.3 layer and MnGa layer), the BiSbE alloy layer having a (012) orientation, the BiSbE alloy layer comprising, a BiSb lamellae layer (Bi0.7Sb0.3 layer); and one or more dopant element lamellae layers (MnGa layer), each of the dopant element lamellae layers comprising a material selected from a group a non-metallic dopant element, a metallic dopant element, and combinations thereof.
Pham does not explicitly teach a plurality of BiSb lamellae layers.
Pham teaches the BiSb layer has a thickness 20 nm (see Pham, FIG. 2C). Since BiSb has a lattice constant in the range of 1 nm (see, for example, James Ralph Teague, X-ray and Mössbauer spectroscopy studies of the silicon antimony and bismuth-antimony alloys, 1971, Doctoral Dissertations, UNIVERSITY OF MISSOURI-ROLLA, page 114), that is, the BiSb layer in Pham has multiple BiSb momolayers, Pham inherently teaches a plurality of BiSb lamellae layers.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Khvalkovskiy to include a bismuth antimony dopant element (BiSbE) alloy layer, the BiSbE alloy layer having a (012) orientation, the BiSbE alloy layer comprising, a plurality of BiSb lamellae layers; and one or more dopant element lamellae layers, each of the dopant element lamellae layers comprising a material selected from a group a non-metallic dopant element, a metallic dopant element, and combinations thereof, as taught by Pham, in order to generate a very large spin Hall effect (see Pham, [0049]).
Claims 18, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Khvalkovskiy (US 2015/0041934) in view of Walker (Walker et al., Composition-dependent structural transition in epitaxial Bi1−xSbx thin films on Si(111), PHYSICAL REVIEW MATERIALS 3, 064201 (2019)) and Flatté (US 2017/0288666).
Regarding claim 18, Khvalkovskiy discloses, in FIG. 2 and in related text, a magnetoresistive random access memory (MRAM) device, comprising: 
a bismuth antimony (BiSb) alloy layer (72), the BiSb alloy layer having an orientation, 
the BiSb alloy layer comprising, bismuth; antimony; and 
a perpendicular magnetic anisotropy (PMA) ferromagnetic layer (62) (see Khvalkovskiy, [0029], [0030]-[0032], [0039]).

Walker teaches a (012) orientation (see Walker, Abstract).
Khvalkovskiy and Walker are analogous art because they both are directed to bismuth antimony alloy layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Khvalkovskiy with the features of Walker because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Khvalkovskiy to include a (012) orientation, as taught by Walker, in order to reduce surface-state transport of bismuth antimony alloy and provide for practical applications (see Walker, Abstract).
Khvalkovskiy does not explicitly disclose a bismuth antimony dopant element (BiSbE) alloy layer; a metallic dopant element selected from a group consisting of Ni, Co, Fe, CoFe, NiFe, NiCo, NiCu, CoCu, NiAg, CuAg, Cu, Al, Zn, Ag, Ga, In, and combinations thereof.
Flatté teaches a bismuth antimony dopant element (BiSbE) alloy layer (102); a metallic dopant element (103) selected from a group consisting of Ni, Co, Fe, CoFe, NiFe, NiCo, NiCu, CoCu, NiAg, CuAg, Cu, Al, Zn, Ag, Ga, In, and combinations thereof.
Khvalkovskiy and Flatté are analogous art because they both are directed to spin orbit devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Khvalkovskiy with the features of Flatté because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Khvalkovskiy to include a bismuth 
Regarding claim 21, Khvalkovskiy in view of Walker and Flatté teaches the device of claim 18.
Khvalkovskiy discloses the PMA ferromagnetic layer (see discussion on claim 21 above). 
Khvalkovskiy does not explicitly discloses the process step “annealed” of the product-by-process limitation “wherein the PMA ferromagnetic layer is an annealed PMA ferromagnetic layer” of claim 21. 
However, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP § 2113. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In 
Here, the structure implied by the process steps is the PMA ferromagnetic layer. Since Khvalkovskiy already discloses the PMA ferromagnetic layer, the limitation “wherein the PMA ferromagnetic layer is an annealed PMA ferromagnetic layer” is anticipated by Khvalkovskiy.
Regarding claim 24, Khvalkovskiy in view of Walker and Flatté teaches the device of claim 18.
Flatté teaches wherein the BiSbE alloy layer is a topological insulator (see Flatté, [0010]-[0011]), with at least the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 18.
Flatté does not explicitly teaches the process step “after the PMA ferromagnetic layer is annealed” of the product-by-process limitation “a topological insulator after the PMA ferromagnetic layer is annealed” of claim 24. 
However, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP § 2113. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). See also, MPEP § 2113.
Here, the structure implied by the process steps is a topological insulator. Since Flatté already teaches the topological insulator, the limitation “a topological insulator after the PMA ferromagnetic layer is annealed” is obvious over Flatté.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Khvalkovskiy in view of Walker and Flatté, and further in view of Wang (US 2018/0166500).
Regarding claim 22, Khvalkovskiy in view of Walker and Flatté teaches the device of claim 18.
Flatté teaches the BiSbE alloy layer (see discussion on claim 18 above).
Flatté does not explicitly teach wherein the BiSbE alloy layer has a roughness (Ra) of about 14 Å or less after the PMA ferromagnetic layer is annealed.
Wang teaches a BiSb alloy layer having a roughness (Ra) of about 14 Å or less (see Wang, [0108]). Thus Wang together with Flatté teaches wherein the BiSbE alloy layer has a roughness (Ra) of about 14 Å or less.
Khvalkovskiy and Wang are analogous art because they both are directed to spin orbit devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Khvalkovskiy with the features of Wang because they are from the same field of endeavor.

Wang does not explicitly teaches the process step “after the PMA ferromagnetic layer is annealed” of the product-by-process limitation “a roughness (Ra) of about 14 Å or less after the PMA ferromagnetic layer is annealed” of claim 22. 
However, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP § 2113. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). See also, MPEP § 2113.

Regarding claim 23, Khvalkovskiy in view of Walker and Flatté teaches the device of claim 18.
Flatté teaches the BiSbE alloy layer (see discussion on claim 18 above).
Flatté does not explicitly teach wherein the BiSbE alloy layer has a rocking curve of 11 degrees or less.
Wang teaches a BiSb alloy layer has a rocking curve of 11 degrees or less (see Wang, [0108]). Thus Wang together with Flatté teaches wherein the BiSbE alloy layer has a rocking curve of 11 degrees or less.
Khvalkovskiy and Wang are analogous art because they both are directed to spin orbit devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Khvalkovskiy with the features of Wang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Khvalkovskiy to include wherein the BiSbE alloy layer has a rocking curve of 11 degrees or less, as taught by Wang, because the BiSb alloy layer can be formed by molecular beam epitaxy (see Wang, [0108]).

Allowable Subject Matter
Claim 13 is objected. Claim 13 would be allowable if rewritten to overcome the objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of records, individually or in combination, do not disclose nor teach “wherein the BiSbE alloy layer further comprises the one or more dopant element lamellae layers at a top edge of the BiSbE alloy layer” in combination with other limitations as recited in claim 13.
The prior art of records, individually or in combination, do not disclose nor teach “wherein the BiSbE alloy layer further comprises the one or more dopant element lamellae layers throughout the BiSbE alloy layer” in combination with other limitations as recited in claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811